ORDER
Respondent pled guilty to official misconduct in office in violation of S.C.Code Ann. § 8-1-80 (Supp.1996). Pursuant to Rule 17(a) of the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR, the Commission on Lawyer Conduct asks this Court to place respondent on interim suspension, prohibiting respondent from practicing law in this State.
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension until further order of this Court.
/s/ Ernest A. Finney, Jr. C.J.
*219FOR THE COURT